Citation Nr: 1646072	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-29 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss for the period prior to June 4, 2014.

2. Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss for the period beginning June 4, 2014.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the Veteran was initially represented by the Missouri Veterans Commission.  In February 2016, more than 90 days after the appeal was transferred to the Board, the Veteran executed a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of Disabled American Veterans.  Thereafter, in March 2016, the Veteran executed a VA Form 21-22 in favor of the Missouri Veterans Commission, thereby revoking Disabled American Veterans.  In June 2016, the Veteran submitted correspondence wherein he stated that he was terminating the power of attorney executed in favor of the Missouri Veterans Commission.  The Veteran may revoke a power of attorney at any time.  38 C.F.R. § 14.631(f)(1) (2015).  Accordingly, the Veteran is unrepresented in connection with the current appeal and, as such, there is no issue as to whether good cause was established to change prior representatives or whether the previous representatives were afforded an adequate opportunity to review and comment on the appeal.  See 38 C.F.R. § 20.1304(b).

The Board further notes that the issue of entitlement to service connection for left leg varicose veins has been perfected but has not yet been certified to the Board.  A review of the claims file shows that the agency of original jurisdiction (AOJ) is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

Similarly, in June 2016, the Veteran filed a notice of disagreement at the RO concerning entitlement to service connection for a traumatic brain injury, ischemic heart disease, bilateral cystic kidneys, left and right hip disorders, bilateral sacroiliitis, a lumbar spine disorder, erectile dysfunction, and a thyroid disorder, as shown in the Veterans Benefits Management System (VBMS) electronic claims file.  Such appeals are contained in the VACOLS appeals tracking system as active appeals at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the notice of disagreement and is currently processing the appeal.  As such, those issues are also not before the Board at this time.

Finally, in the same June 2016 notice of disagreement, the Veteran also indicated that he wanted to appeal the issue of entitlement to service connection for ischemic brain disease.  There is no prior rating decision denying ischemic brain disease.  To the extent the Veteran intends to raise a new claim for benefits, he is advised that such a claim must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss from June 4, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Prior to June 4, 2014, audiometric examinations show no greater than a level IV hearing loss for the right ear and no greater than a level V hearing loss for the left ear.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent prior to June 4, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In December 2012, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The RO provided the Veteran with VA audiological examinations in March 2013 and June 2014.  These VA examinations are adequate for the purposes of the instant appeal, as they provide an adequate discussion of relevant symptomatology and involved clinical evaluation of the Veteran sufficient to adequately apply the rating criteria.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Increased Rating

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on puretone thresholds alone may be assigned.  38 C.F.R. § 4.86(a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.

In this case, in May 2012, the Veteran filed a claim for hearing loss.  Although a VA contract examination was scheduled for February 2013, audiological testing could not be completed at that time because the Veteran had impacted ear wax.

Thereafter, the Veteran underwent an audiological evaluation through VA in March 2013.  The results of the audiological test are as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
70
90
LEFT
20
25
30
80
95

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 80 percent in the right ear and 78 percent in the left ear and the examiner indicated that use of the speech discrimination score was appropriate.  The average of the puretones between 1000-4000 Hertz was 58 for the right ear and 58 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of IV for both ears under Table VI.  Such a degree of hearing loss warrants a 10 percent rating under Table VII.

The Veteran underwent another audiological evaluation through VA on June 3, 2014.  The results of the audiological test are as follows, with puretone thresholds recorded in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
40
70
95
LEFT
30
35
40
85
105+

The average of the puretones between 1000-4000 Hertz was 58 for the right ear and 66 for the left.  Speech recognition ability on the Maryland CNC word list, however, was not tested.  The examiner checked a box indicating that such testing was not appropriate, observing that the Veteran's responses were physiologically highly unlikely based on only mild bilateral hearing loss at frequencies below 2000 Hertz.  The examiner added that the Veteran initially did not guess at all the words and when he was encouraged to guess, he began to cry.  He then began to respond with phonetically dissimilar words which were not those typically seen with sensorineural hearing loss.  When an examiner certifies that use of speech discrimination is not appropriate, hearing impairment may be based on puretone threshold only.  38 C.F.R. § 4.85(c).  Hence, using Table VIa in 38 C.F.R. § 4.85, the Veteran received a numeric designation of IV for the right ear and V for the left ear.  Such a degree of hearing loss warrants a 10 percent rating under Table VII.

The Board has considered the lay statements provided by the Veteran.  As was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies.

The Board finds that there is no audiological evidence of record to support a higher initial evaluation for the Veteran's bilateral hearing loss.  The preponderance of the evidence is against his claim for an increased evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

As a final note, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 493-97 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.  On an individual disability basis, the Board finds that the record does not show that the Veteran's hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  The rating criteria pertaining to hearing loss contemplate speech reception thresholds and ability to hear spoken words on the Maryland CNC testing, where applicable.  The symptoms associated with the Veteran's bilateral hearing loss, including difficulty understanding speech in the presence of background noise, are contemplated by the rating criteria.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Because the rating criteria reasonably describe the claimant's disability levels and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to June 4, 2014 is denied.


REMAND

In July 2014, the Veteran submitted the results of audiological testing conducted that same month at Southwestern Hearing Center.  While puretone threshold testing revealed results in excess of 80 decibels bilaterally at 1000-4000 Hertz, the testing was conducted by a licensed hearing instrument specialist, not a state-licensed audiologist.  See 38 C.F.R. § 4.85(a).  Speech recognition was tested using the CID Auditory Evaluation and Spondee Word Lists.  See 38 C.F.R. § 4.85(a).

Similarly, in April 2016, the Veteran submitted the results of private audiological testing conducted in March 2016.  While the test was conducted by an audiologist, word recognition was tested using the NU-6 word list.  See 38 C.F.R. § 4.85(a).   Puretone threshold testing indicated results in excess of 90 decibels bilaterally at 1000-4000 Hertz.

The above evidence suggests that, since the June 2014 VA examination, the Veteran's hearing loss has worsened and that he is now able to undergo valid speech discrimination testing.  Accordingly, the Board finds that the Veteran should be afforded a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In addition, Virtual VA shows that the Veteran appears to have undergone a VA examination in March 2016 but the report indicates that the audiologist considered those results to be unreliable.  No further explanation was provided.  To the extent any future testing is deemed invalid, a fully supported rationale must be provided.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to evaluate the current severity of his service-connected bilateral hearing loss.  The electronic claims folders should be made available to the examiner for review in conjunction with the examination.  Any indicated studies should be performed.  The examination should be conducted in accordance with the current disability benefits questionnaire or examination worksheet applicable to hearing loss.

2. After completion of the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


